
	

115 HR 232 IH: State National Forest Management Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 232
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2017
			Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize States to select and acquire certain National Forest System lands to be managed and
			 operated by the State for timber production and for other purposes under
			 the laws of the State, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the State National Forest Management Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. State selection of eligible portions of the National Forest System for acquisition and
			 management.
					Sec. 4. Transition provisions during the exchange-transition period.
					Sec. 5. Transition provisions outside the transition period.
					Sec. 6. Miscellaneous duties of the parties and other provisions relating to the transfer.
					Sec. 7. Conditions on changes to land management plans regarding management of young-growth stands.
				
 2.DefinitionsIn this Act: (1)The term Commissioner means the head of the Department of Natural Resources of a State or comparable State agency.
 (2)The term eligible portions of the National Forest System means all right, title, and interest of the United States in and to the surface and subsurface lands and real property (including structures and facilities owned by the Forest Service) included as part of the National Forest System in a State. The term does not include Conservation System Units (as that term is defined in the Alaska National Interest Lands Conservation Act) and areas or national memorials protected by an Act of Congress.
 (3)The term Federal obligation— (A)means any obligation or duty of the Forest Service arising out of any lease, permit, license, contract, and other legal instruments issued by or with the Forest Service relating to eligible portions of the National Forest System; and
 (B)does not include any obligation with respect to a Federal law, regulation, or policy. (4)The term forest operations means the development of forest operating plans for eligible portions of the National Forest System acquired by a State, including the conduct of inventories of timber resources and the engineering of necessary access needed necessary for timber management and related management activities.
 (5)The term patent date means the last day of the selection-transition period. (6)The term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.
 (7)The term selection date means the date on which a State elects to acquire eligible portions of the National Forest System and notifies the Secretary of such election under section 3(a).
 (8)The term selection-transition period means the period beginning on the selection date and ending no more than one year thereafter, on the patent date.
 (9)The term State means each of the several States and the Commonwealth of Puerto Rico. (10)The term State forest practices law means a forest practices law applicable to State or privately owned forest land in a State, including established silvicultural best management practices or other regulations for forest management practices related to clean water, soil quality, wildlife or forest health.
 (11)The term State obligation means any obligation or duty of the State arising out of any lease, permit, license, contract and other legal instruments issued by or with the State relating to the selected lands under this Act.
			3.State selection of eligible portions of the National Forest System for acquisition and management
 (a)Selection authorized; conveyance requiredDuring the 10-year period beginning on the date of the enactment of this Act, if a State elects pursuant to subsection (b) to select and acquire eligible portions of the National Forest System in that State under the terms and conditions of this Act and notifies the Secretary of such selection, then the Secretary shall convey the eligible portions of the National Forest System so selected to the State in accordance with subsection (d). All conveyances shall be subject to valid existing rights.
 (b)Form of electionThe election by a State to select and acquire eligible portions of the National Forest System in that State pursuant to subsection (a) shall be executed in the form of a bill enacted into law by the legislature of that State. Such a law shall provide, at a minimum, the following:
 (1)That the State elects to acquire eligible portions of the National Forest System in that State— (A)pursuant to purchase for fair-market value;
 (B)in exchange for State lands of equal value; (C)in satisfaction of land selection rights pursuant to the law by which the State was admitted to the Union; or
 (D)any combination of the preceding paragraphs. (2)Identifies the eligible portions of the National Forest System to be acquired and the method by which the State will acquire the land.
 (3)Acceptance by the State that acquisition of the identified eligible portions of the National Forest System is subject to valid existing rights.
 (4)Acceptance by the State of the procedures specified in this Act and the transition provisions of this Act.
 (5)In the case of the State of Alaska, acceptance by the State of the rights and obligations of the United States under the Alaska Native Claims Settlement Act with respect to acquired lands, rights in such lands, and use of lands acquired by that State shall not be infringed by that State.
 (6)Specification that up to 50 percent of the annual harvest of timber from eligible portions of the National Forest System to be acquired shall be offered in at least 10-year contracts, and timber sales shall, to the maximum extent practicable, provide sufficient volume to meet the needs of all wood processing operations existing in that State as of the date of the enactment of this Act, and forest operations shall be performed in compliance with the State forest practices law.
 (7)Acceptance by the State that eligible portions of the National Forest System open to mineral entry under the general mining laws of the United States shall remain open to mineral entry under State law unless subsequently changed by a State mineral closing order.
 (c)Multiple State laws; acreage limitationDuring the selection period specified in subsection (a), a State may enact more than one law to select and acquire eligible portions of the National Forest System in that State, except that the total quantity of National Forest System land acquired by the State under this Act may not exceed 2,000,000 acres.
 (d)ProcedureBeginning on the selection date for a State’s acquisition of eligible portions of the National Forest System in that State, the Secretary shall prepare patents conveying the National Forest System lands selected by the State and shall convey such patents to the State on the patent date. The duty of the Secretary to prepare and convey such patents under this Act shall be purely ministerial and conveyance of the patent on the patent date shall not be withheld or conditioned by any other provision of law except as provided herein. The United States Supreme Court shall have exclusive jurisdiction to issue such writs and compel such actions as may be necessary to accomplish the conveyance made under this Act.
 (e)Other propertyBeginning on the selection date for a State’s acquisition of eligible portions of the National Forest System in that State, in addition to other conveyances made under this Act, the Secretary shall convey the right and title to and interest of the United States in all other types of property (including real and personal property) used for purposes of operating, administering, and managing the acquired National Forest System land in that State. Such property shall be transferred on the patent date and include only that property which is owned by the United States and used by the Forest Service primarily on the eligible portions of the National Forest System selected by the State.
 (f)Other usesBeginning on the selection date and concurrent with the selection and conveyance of the National Forest System lands and property under this Act, the Secretary shall transfer all existing special use permits related to the acquired National Forest System lands and property to the State.
			4.Transition provisions during the exchange-transition period
 (a)Existing obligations of the united statesThe United States shall remain obligated for all Federal obligations incurred prior to the patent date.
 (b)EmployeesDuring the selection-transition period, to the extent practicable, the State shall interview each person employed by the Forest Service on the date of the enactment of this Act whose employment is made redundant by this Act for purposes of reemployment by the State in a comparable job within the new State administrative system for the National Forest System lands acquired by the State under this Act. Employees who do not secure employment with the State shall have the option of placement in an equivalent position available within the Federal Government.
 (c)Management pending conveyanceDuring the selection-transition period and until the patent date, except as provided otherwise under this Act, eligible portions of the National Forest System not yet patented to the State under this Act shall be administered and managed under applicable Federal law and land management plans.
 (d)Transfer of certain receiptsReceipts from all rentals or sales occurring on eligible portions of the National Forest System selected by a State during the selection-transition period shall be kept in escrow and transferred to the State on the patent date.
			5.Transition provisions outside the transition period
 (a)Management of selected landsBeginning on the patent date, eligible portions of the National Forest System conveyed to a State under this Act shall be administered and managed primarily for timber production pursuant to the State forest practices law, except as otherwise provided in this Act for the period provided by this Act.
 (b)Land designationsLand use designations in effect on the date of the enactment of this Act for eligible portions of the National Forest System conveyed to a State under this Act under the applicable land management plan shall continue in effect until the patent date.
 (c)Subsistence use after the selection dateIn the case of eligible portions of the National Forest System in the State of Alaska, the Secretary of the Interior shall retain continuing authority to manage subsistence uses of fish and wildlife on National Forest System lands conveyed under this Act until the patent date.
			(d)Access
 (1)EasementsThe Secretary, in accordance with the applicable forest transportation plan for a unit of the National Forest System and any transportation plan of the State, shall provide access in the form of easements across lands owned by the United States to and from eligible portions of the National Forest System conveyed to the State. The duty of the Secretary to deliver patents for such easements shall be purely ministerial and shall not be withheld or conditioned by any other provision of law. The Secretary shall enter into agreements with the Commissioner for the purpose of sharing the costs of common use roads.
 (2)State dutyFollowing the patent date, a State shall issue easements to the United States for reasonable access across acquired eligible portions of the National Forest System in the manner provided in paragraph (1).
				(e)Mining claims
 (1)In generalFederal mining claims located pursuant to the General Mining Law of 1872 (30 U.S.C. 22 et seq.) on eligible portions of the National Forest System before the selection date shall remain subject to the laws, rules, regulations, and policies of the United States, but such laws, rules, regulations, and policies shall be administered by the State. The right and ability of a claimholder to patent such a mining claim and enjoy reasonable access to the claim shall not be infringed. An application to patent a Federal mining claim located on eligible portions of the National Forest System may be made by the claimholder with the State and shall constitute an election by the claim holder to be subject to Federal mining claim patent procedures administered by the State.
 (2)Escrow and subsequent transferDuring the selection-transition period, the Federal Government shall escrow all fees and revenues, if any, due on Federal mining claims on eligible portions of the National Forest System and on the patent date transfer those receipts to the State on the patent date to the account established by the State for purposes of the law specified in section 3(b)(7).
 (3)State dutyAny mining claims filed on eligible portions of the National Forest System in a State after the selection date shall be subject only to the laws of the State.
 (f)Transfer of Other receiptsBeginning with the fiscal year of a State after the patent date, escrowed fees and fees from all existing and future issued special use permits and all other land management receipts on eligible portions of the National Forest System conveyed to the State under this Act, net of reasonable cost of administration, shall be transferred to the State.
 (g)Existing obligations after patent dateOn the patent date, a State shall assume all Federal obligations and duties and receive all rights of the Forest Service, except that the State shall assume no obligation for any claim for damages or specific performance relating to a contract or permit, if such claim arose before the patent date, unless the State receives the benefit from such an obligation.
			6.Miscellaneous duties of the parties and other provisions relating to the transfer
 (a)Hazardous materialsAs promptly as practicable after the date of the enactment of this Act, the Secretary shall make available to a State for review and inspection, all pertinent records relating to hazardous materials, if any, on eligible portions of the National Forest System available for selection under this Act. The responsibility for costs of remedial action related to such materials shall be borne by those entities responsible under existing law. If no party responsible for the hazardous materials can be determined, remediation responsibility and all costs shall remain with the Secretary and remediation as agreed to by the Commissioner shall be initiated as soon as practical after the patent date.
 (b)Judicial reviewSelection of land pursuant to this Act shall not be subject to judicial review in any court of the United States, except—
 (1)to the extent a right of judicial review is conferred specifically by the United States Constitution;
 (2)otherwise conferred by this Act; or (3)when sought by the State on matters pertaining to rights conferred by this Act.
 (c)RulemakingNo formal rules under section 553 of title 5, United States Code, are required to implement this Act.
 (d)SurveyThe patent for and use of eligible portions of the National Forest System conveyed to a State pursuant to this Act shall not be subject to completion of a field survey and may be issued based on a protraction survey. However, the Secretary shall complete a field survey following patent.
 (e)EncumbrancesFor purposes of an orderly transfer of eligible portions of the National Forest System to State ownership and transition to State management, the Secretary shall provide a list of encumbrances and uses of record and otherwise known on the selected lands to the Commissioner during the selection-transition period. The lands selected under this Act shall be subject to all existing encumbrances.
			7.Conditions on changes to land management plans regarding management of young-growth stands
 (a)Changes conditioned on comprehensive inventory of the young-Growth standsBefore any change to an applicable land management plan takes effect that will alter management of young-growth stands covered by the land management plan, the Secretary shall—
 (1)conduct a comprehensive inventory of the young-growth stands; (2)provide public notice of the availability of the comprehensive inventory; and
 (3)after such public notice, provide a period of not less than 90 days for public comment on the comprehensive inventory.
 (b)Inventory requirementsAt a minimum, the comprehensive inventory required by subsection (a) shall— (1)include stand-level field work with respect to all 462,000 acres of young-growth timber located within the Tongass National Forest; and
 (2)assess all age classes of timber inventoried for the purpose of refining inventory and growth data to properly forecast yields from stands and future economic manufacturing feasibility with respect to the timber inventoried.
				
